DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs. 1-3 appear to be photographs. Figs. 1-3 should be black and white line drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first insertion portion configured to provide an opening to the body portion and provided in a surface of the body portion” it is unclear what this is intended to mean. Specifically, it is unclear how something can both be an opening to a body portion as well as be placed on the surface of the body portion. It is unclear as to exactly what the body portion is considered to be. Further the body portion appears to be described as the entirety of the device body, as well as a separate portion of device body. For this reason the scope of the claim is unclear. For the purpose of examination it is assumed that the body portion is the body of the device, but can be considered as different body portions thereof. I.e. a front wall and rear wall can be considered body portions.
Claim 1 recites portions “to be spaced apart” it is unclear if this is intended to be functionally claimed or exactly what this is intended to mean. Specifically, this appears to be referring to a first insertion portion, that is spaced apart from one end, an upper side and a lower side, and that these spaced portions are more or less fixed. For this 
Claim 1 recites “a spacing layer configured to allow the first insertion portion and the second insertion portion of the surface of the body portion to become one end and the other end thereof to be spaced apart from the body portion” This passage additionally confuses what is considered the body portion. Specifically, it is unclear how a first and second insertion portions of the surface of the body portion become spaced apart from the body portion. 
Claims 2-6 are rejected as depending from claim 1 and therefore incorporating the indefinite scope.
Claim 5 recites “a third insertion portion provided in a contact surface between the body portion and the buffering layer” and “the buffering layer provided on the rear surface of the body portion and the body portion” This again makes it unclear exactly what is considered the body portion. For this reason the scope of claim 5 is unclear. Further, the third insertion portion 103 appears to be an opening between two layers of material and is thereby not provided in, or on, a surface, and thereby it is unclear exactly what is intended to be claimed and it is unclear what exactly is meant by “provided in a contact surface”. For the purpose of examination it is assumed that the opening must be associated with a wall that has a surface between a portion of the body portion and the buffering layer.
Claims 6 is rejected as depending from claim 5 and therefore incorporating the indefinite scope.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Furstenberg (US 2013/0206527 A1).
Regarding claim 1, Von Furstenberg discloses a pouch (10) for an electronic device, comprising, a body portion (12) comprising a first accommodation portion (50) configured to accommodate an item therein, a first insertion portion (44) configured to provide an opening to the body portion and provided in a surface of the body portion to be spaced apart from one end, an upper side, and a lower side of the body portion (Fig. 2) so as to allow one end of an electronic device to be inserted into and fixed to an interior of the first accommodation portion (at the portion of 52 most proximal to 44), a second insertion portion (46) provided in the surface of the body portion to be spaced apart from the other end, the upper side, and the lower side of the body portion (Fig. 2) and a spacing layer (54) configured to allow the first insertion portion (44) and the second insertion portion (46) of the surface of the body portion (12) to become one end and the other end thereof to be spaced apart from the body portion as the first insertion portion (44) and the second insertion portion (46) are provided.

Regarding claim 4, Von Furstenberg discloses a buffering layer (40) configured to absorb an external shock and provided on a rear surface of the body portion (12, to the degree that the surface facing outward is considered the rear surface of the body of Fig. 2).
Regarding claim 5, Von Furstenberg discloses a third insertion portion (24) provided in a contact surface between the body portion (12) and the buffering layer (40) to form a second accommodation portion (26) configured to accommodate an item between the buffering layer (40) provided on the rear surface of the body portion and the body portion (26 is spaced between the buffering layer 40 and an opposite surface of the body).
Regarding claim 6, Von Furstenberg discloses comprising a zipper (Paragraph 0021) in the third insertion portion (24) to allow the third insertion portion to be openable or closable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Furstenberg (US 2013/0206527 A1) in view of Rowzee et al. (US 2012/0018609 A1) (Rowzee).
Regarding claim 3, Von Furstenberg discloses additional configurations of the retention panel portions (52, on the interior of retention portions 44 and 46) to assist in securing a tablet therein (noting the last few sentences of Paragraph 0026), but does not specifically disclose a plurality of dots are provided at certain intervals on interiors of the first insertion portion and the second insertion portion to prevent the inserted electronic device from slipping, and wherein protrusions of the dots come into contact with a surface of the inserted electronic device.
Rowzee teaches the ability to have bag for supporting an electronic device (Fig. 10) as well as including a plurality of dots (209 noting generally square shaped dots) are provided at certain intervals (noting the patter on of the surface 209, Fig. 10) to prevent the electronic device from slipping, and wherein protrusions of the dots come into contact with a surface of the electronic device (Paragraph 0040).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Von Furstenberg and include non-skid dots on the interior portions of 52 that contact the electronic device because such a change would help ensure that the electronic device is held in place and will not slip relative to the surfaces which contact it as demonstrated by Rowzee.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700.  The examiner can normally be reached on 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interiew Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/M.T.T./Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734